  8:18-cv-00425-RGK-PRSE Doc # 20 Filed: 12/22/20 Page 1 of 1 - Page ID # 51




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD HARSHBARGER,

                   Plaintiff,                             8:18CV425

      vs.
                                                           ORDER
NEON GARDEN VALLEY MHP LLC.,

                   Defendant.


      This matter is before the court on what it construes as Plaintiff’s motion for
appointment of counsel. (Filing 19.) The court dismissed this case without
prejudice on May 6, 2019. (Filings 8 & 9.) As this matter is closed, the court will
deny Plaintiff’s motion. Plaintiff should refrain from filing any further
correspondence or pleadings in this closed case. If he wishes to pursue relief
against any defendants, then he must file a new civil action.

      IT IS THEREFORE ORDERED that: Plaintiff’s motion for appointment of
counsel (filing 19) is denied.

      Dated this 22nd day of December, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
